DETAILED ACTION
Claims 1-8, 10-11 and 13-22 are currently pending in the instant application, claims 16 and 17 being withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 13, 10-11, 13, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Falwell et al. (US 20060241366) (“Falwell”) in view of Esashi et al. (US 20050006009) (“Esashi”) and in further view of Shih (US 20120323174).
Regarding claim 1, Falwell teaches a catheter comprising: an elongated body having a longitudinal axis (catheter body 110; see Figs. 1 and 3), and an intermediate section (see distal end tip assembly 140; Figs. 2 and 3) distal the elongated catheter body and comprising a deflectable region (see distal end 144 of tip assembly 140; [0038], Figs. 2, 3 and 38-39B); a first support member extending through at least a 
However, Falwell fails to explicitly teach first and second support members extending through at least a portion of the intermediate section and configured to move between a generally straight neutral configuration, each having a trained curvature comprising at least one bend, the first and second support members extending generally linearly in the generally straight configuration, both configured to assume a respective trained curvature and neural configuration upon heat activation/deactivation as the claim requires, first and second lead wires configured for delivering current to the respective support members, wherein the distal end of the puller wire is anchored at a position either distal of a distal end of at least one of the first or second support members or between the distal end and a proximal end of at least one of the first or second support members, and movement of the puller wire resulting in a more or less 
Esashi teaches a similar steerable catheter employing electrically activated resistive heating (see [0094, 0099], Figs. 1, 4, 7, and 9A-B) to elastically deform the respective bendable section A (and corresponding section of inner tube 3) having three coils (8) that include independently controlled sections (see 92, 94, and 96; [0110], Figs. 9A-B) where the coils as a whole or when considered as multiple segments possess a first, shrunken (heated) configuration comprising a bend (as exemplified in Fig. 4) and second neutral configuration that they return to when cooled below the heated temperature (not shrunken) ([0084, 0110]) which provide for multiple curvatures that are different with respect to one another since they curve in different directions ([0084]) and to different degrees ([0110]) using individual lead wires for supplying current (see [0110], Fig. 9B). The bendable section has a generally straight configuration (as can be appreciated in Figs. 7 and 9A) and a curved configuration (as can be appreciated in Fig. 4, see also [0110]) where each coil segment 92, 94 and 96 of coil 8 when considered as whole extends through the bendable section in a generally linear fashion when in the straight configuration (as shown in Fig. 9A) since they are not bent in the straight configuration.
Therefore, it would have been obvious to one of ordinary skill before the time of filing to have modified the superelastic wire of the deflectable region as cited in Falwell comprise multi-directional support members and independent lead wires for heat activation as taught by Esashi, the motivation being more accurate catheter positioning by increasing the number of directions that the superelastic section can bend/bias the deflectable section into and to what degree (see Esashi [0084] as well as the 
Shih teaches a steerable catheter comprising an intermediate section (see steerable stages 210 and 220, Figs. 2A-2D) including memory wires (330, 331, 332, 333; [0040]-[0042], [0044]-[0046], Fig. 3A) that are cold-forged into a shape such that they return to that shape after being deformed by applying heat (see [0030]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the shape memory alloy coil as taught by Falwell in view of Esashi to be 
Regarding claim 2, Falwell further teaches wherein the tip electrode comprises an ablation electrode (see “may alternatively include electrodes that are adapted for both mapping and ablation”; [0104]).
Regarding claim 3, Falwell in view of Esashi teaches all the limitations of claims 1 for which claims 3 is dependent upon, however Esashi fails to teach nitinol as a shape memory material.
Shih further teaches Nitinol as an exemplary material for its memory metal (see [0030]). Therefore, it would have been further obvious to one of ordinary skill in the art before the time of filing to have used Nitinol in light of Shih for the shape memory support members as taught by Falwell in view of Esashi, the motivation being since Nitinol has been found to have a great degree of physiological and chemical compatibility with the human body (see Shih [0030], see also Falwell [0138]).
Regarding claim 4, Esashi further teaches wherein the lead wires are configured to heat the support member (each coil can be independently heated; see [0084, 0110]).
Regarding claims 6-8, the modified device of Falwell in view of Esashi and Shih further teaches wherein the trained curvatures of at least one of the first and second support members extend in a single dimension, wherein the trained curvature extends in two dimensions, and wherein the trained curvature extends in three dimensions (actuation of the sections provides for bending in three directions; see Esashi: [0084]). 
Regarding claim 10, Esashi further teaches wherein the second support member 
Regarding claim 11, Esashi further teaches wherein the second support member has at least a portion that is coextensive with the first support member along the longitudinal axis (the coils cited above are considered coextensive with respect to one another since they extend along the same area of the longitudinal axis as can be appreciated in Figs. 1 and 9A).
Regarding claim 13, Falwell in view of Esashi and Shih further teaches a method of using a catheter of claim 1, comprising: advancing the elongated body and deflectable section of the catheter into a patient's vasculature (see Falwell: [0248]-[0249], Figs. 36-37); and activating the first and second lead wires to heat the respective first and second support members to the respective first and second transitional temperatures (see Esashi [0084] and [0110]).
Regarding claim 18, Esashi further teaches wherein the first and second support members are serially arranged (see segments 94, 94 and 96 linearly arranged one after the other in series, Fig. 9A-B).
Regarding claims 20 and 21, Falwell in view of Esashi and Shih teaches substantially similar limitations as those already addressed in claims 1 and 3, and, as such, claims 20 and 21 are rejected for similar reasons as given above.
Regarding claim 22, Falwell in view of Esashi and Shih further teaches wherein the intermediate section comprises a plurality of lumens (see Falwell: central lumen 1125 and lumen that 1110a and 3810 lie within, Fig. 38 in light of the modification), and .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Falwell in view of Esashi, Shih, and in further view of Shilling et al. (US 20120108980) (“Shilling”).
Regarding claim 5, Falwell in view of Esashi and Shih teaches all the limitations of claim 1 for which claim 5 is dependent upon. However, Falwell in view of Esashi and Shih does not explicitly teach a thermally insulating layer covering at least one of the first and second support members.
Shilling teaches further comprising a thermally insulating layer covering at least a portion of a support member (thermal insulation layer; para. [0110]). Therefore, it would have been obvious for one of ordinary skill in the art before the time of filing to have modified the support members as taught by Falwell in view of Esashi and Shih with the thermal insulation layer as taught by Shilling, the motivation being to achieve the reduction of heat delivered to the body of the patient to preserve patient safety (see Shilling: [0110]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Falwell in view of Esashi, Shih, and in further view of Mauch (US 20120197246).
Regarding claim 14, Falwell in view of Esashi and Shih teaches all the limitations of claim 13 for which claim 14 is dependent upon, in addition to allowing the respective first or second support member to cool to below the respective first or second transitional temperature (see Esashi [0088]). However, Falwell in view of Esashi and Shih does not explicitly teach removing the catheter from the patient's vasculature.
However, Mauch teaches removing the catheter from the patient's vasculature (catheter 104 is removed from the vasculature in step 356; para. [0044], Fig. 3). Therefore, it would have been obvious for one of ordinary skill in the art before the time of filing to combine the method of use taught by Falwell in view of Esashi and Shih with the device removal taught by Mauch, the motivation being to avoid further exaggerating hemocompatibility complications such as blood clot formation as taught by Mauch (see Mauch: [0005]).
Regarding claim 15, Esashi further teaches wherein the allowing the support member to cool includes deactivating the lead wire (see [0088]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Falwell in view of Esashi, Shih, and in further view of Shaolian et al. (US 20090088838) (“Shaolian”).
Regarding claim 19, Falwell in view of Esashi and Shih teaches the limitations of claim 18, however fails to teach a thermally insulating connector extending between the distal end of the first support member and the proximal end of the second support member and connecting the first and second support members.
Shaolian teaches an annuloplasty ring (see Fig. 55A) having multiple heat .
Response to Arguments
Applicant's arguments filed 29 December 2020 with respect to claims 1, 18, 20 and 22 have been fully considered but they are not persuasive.
Regarding Applicant’s argument directed to Falwell failing to teach the newly amended language of claims 1 and 20 (see Remarks pgs. 9-10), the Examiner respectfully disagrees. The Examiner contends that as a result of the combination of Falwell with Esashi, the puller wire is anchored distally relative to the distal end of at least the first (more proximally positioned) support member of the now two part superelastic wire when following the general positioning of the structures as directed by the primary reference Falwell since the distal end of the first support member would be placed proximally relative to the more distally placed second support member that 
Regarding Applicant’s arguments directed to Esashi failing to provide for the limitations of claim 18 (see Remarks pg. 10), the Examiner respectfully disagrees. The Examiner contends that the first and second support members relied upon in Esashi Figs. 9A-9B can be reasonably consider both coextensive and serially arranged because they extend serially, one after another, and coextensively along the same area of the longitudinal axis. It is noted that Applicant has not provided any reasoning why these two features are mutually exclusive when considering the arrangement as provided by Esashi.
Regarding Applicant’s argument directed newly added dependent claim 22 (see Remarks pg. 11), the Examiner respectfully disagrees. The Examiner contends that the lumen that 1110a and 3810 lie within connects at the distal tip in Fig. 38 of Falwell when considered in light of the modification, and therefore the puller wire and first and second support members would lie within the same the same lumen as claimed. See also rejection of claim 22 above.
Applicant’s arguments with respect to claim 19 have been considered but are moot because the new ground of rejection does not rely the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Alvarez et al. (US 20100280449) teaches placement of different .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794